DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 1/3/2022 have been entered, wherein claims 4 and 14-15 are cancelled and claims 18-23 were added. Accordingly, claims 1-3, 5-13 and 16-23 have been examined herein. The previous claim objections and 35 USC 112(b) objections have been withdrawn due to applicant’s amendments. This action is Final. 
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s).  
Claim 1, “a horizontal dirt collection container having an elongate axis (A) about which dirt is caused to rotate by the suction source as the dirt-laden air passes through the horizontal dirt collection container”. Specifically, the figures do not show the inner workings of the cyclone and dirt collection container. Therefore, it is not shown what area the dirt is caused to rotate in. Additionally, the drawings do not show the outlet or exit passage of the cyclone chamber. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
3. Claims 1, 16, 17 and 22 are objected to because of the following informalities:   
Claim 1, line 6, “caused to rotate by the suction source as the dirt-laden air” should read “caused to rotate by the suction source as [[the]] dirt-laden air” because “dirt-laden air” has not yet been introduced. 
Claim 1, line 9, “a passage for carrying dirt-laden air” should read “a passage for carrying the dirt-laden air” because “dirt-laden air” was previously introduced. 
Claim 16, “wherein the elongate axis of the dirt collection container” should read “wherein [[the]] an elongate axis of the dirt collection container”
Claim 17, “wherein an elongate axis of the dirt collection container” should read “wherein [[an]] the
Claim 22, “elongate axis (B) intersects” should read “elongate axis (B) of the elongate member intersects”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim language states “wherein an elongate axis of the dirt collection container is substantially horizontal while the floor head cleaner is on a substantially horizontal surface, and, wherein an elongate axis of the dirt collection container”. It is not precisely clear if the second instance of “an elongate axis of the dirt collection container” is referring to the same axis as the first instance of “an elongate axis of the dirt collection container” or a different axis from the first instance of “an elongate axis of the dirt collection container. Overall, the second instance of “an elongate axis of the dirt collection container” lacks proper antecedent basis. 
Regarding claims 19 and 22, the claim language states “intersects or substantially intersects”. It is not precisely clear what is required by the limitation “substantially intersects” and how this differs from the limitation “intersects”. Specifically, it is not precisely clear if the claim language requires intersection or no intersection. 
Claim 23 is rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130091656) in view of Conrad (US PGPUB 20140237759).
Regarding claim 1, Smith teaches a surface cleaning apparatus (fig. 1) comprising: 
a housing (see Smith’s annotated fig. 1 below) supporting 

    PNG
    media_image1.png
    457
    765
    media_image1.png
    Greyscale

a suction source (fig. 2, motor 16 and fan 18); and 
a horizontal dirt collection container (fig. 2, dirt container 120; fig. 1 illustrates the dirt container in a horizontal orientation)  having an elongate axis (A) about which dirt is caused to rotate by the suction source as the dirt-laden air passes through the horizontal dirt collection container (paragraph 0081 and fig. 2 teaches a cylindrical dirt container 120 arranged about the central axis 21 (fig. 2); Fig. 9b and paragraph 0102 teach dirt is caused to rotate about the elongate axis 21); 
a user graspable handle (see Smith’s annotated fig. 1 below) coupled to the housing (fig. 1), the user graspable handle having a user-graspable portion extending substantially perpendicular to the elongate axis (A) of the dirt collection chamber (see Smith’s annotated fig. 1 below; the user graspable portion extends substantially perpendicular to the central axis 21 of the dirt collection container), 

    PNG
    media_image2.png
    509
    808
    media_image2.png
    Greyscale

Additionally, Smith teaches the elongate body is lockable in the compact position and in the extended position. As such, the vacuum cleaner’s length is stable when the elongate body is  in the extended position [0023]. 
Smith does not explicitly teach a floor head; an elongate member having an elongate axis (B), said elongate member connecting the floor head to the housing, said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container; wherein the elongate axis (B) of the elongate member passes through the dirt collection container.  
However, Conrad teaches a surface cleaning apparatus having a floor head (fig. 2, cleaning head 908); an elongate member (fig. 2, wand 907) having an elongate axis (the wand has an elongate axis), said elongate member connecting the floor head to the housing (fig. 2), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (fig. 2, paragraph 0087).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Conrad to provide a handheld vacuum cleaner, wherein the elongate body is lockable in the extended position, and wherein a wand and floor head are provided to selectively attach to the handheld vacuum cleaner when in the locked extended position. Doing so would increase the utility of Smith by allowing the vacuum cleaner to function as an upright vacuum cleaner. Additionally, including the selectively attachable wand and floor head allows the vacuum to reach tight spaces and locations such as under furniture. 
Smith in view of Conrad teaches a floor head (Smith was modified to include the floor head and wand of Conrad); an elongate member (Smith was modified to include the head and wand of Conrad) having an elongate axis (B) (the wand has an elongate axis), said elongate member connecting the floor head to the housing (the wand connects the floor head to the housing), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (the wand includes a passage for carrying dirt-laden air from the floor head to the dirt collection container); wherein the elongate axis (B) of the elongate member passes through the dirt collection container (see Smith’s annotated fig. 1 .  

    PNG
    media_image3.png
    512
    956
    media_image3.png
    Greyscale

Regarding claim 2, Smith in view of Conrad teaches the claimed invention as rejected above in claim 1. Additionally, Smith in view of Conrad teaches wherein the elongate axis (A) of the dirt collection container is substantially horizontal while the floor head is on a substantially horizontal surface (See Smith’s annotated fig. 1 below. Smith in view of Conrad teaches a floor head and wand selectively attachable to the vacuum. When the floor head is on a substantially horizontal surface, the central axis 21 of the dirt collection container is substantially horizontal.).  

    PNG
    media_image4.png
    467
    759
    media_image4.png
    Greyscale

Regarding claim 21, Smith in view of Conrad teaches the claimed invention as rejected above in claim 2. Additionally, Smith in view of Conrad teaches wherein the elongate axis (A) of the horizontal dirt collection container and the elongate axis (B) of the elongate member are perpendicular or substantially perpendicular to each other (see Smith’s annotated fig. 1 below. Smith was modified to include a selectively attachable wand and floor head. When attached, the central axis of the horizontal dirt collection container and the elongate axis of the wand are substantially perpendicular to each other).

    PNG
    media_image5.png
    467
    873
    media_image5.png
    Greyscale

Regarding claim 22, Smith in view of Conrad teaches the claimed invention as rejected above in claim 1. Additionally, Smith in view of Conrad teaches wherein the elongate axis (B) of the elongate member extends along the passage from the floor head to the housing (Smith was modified to include a selectively attachable wand and floor head. When attached, the elongate axis of the wand extends along the passage from the floor head to the housing (see Smith’s annotated fig. 1 below)), wherein the elongate axis (B) intersects or substantially intersects the user-graspable portion of the user graspable handle (the elongate axis of the wand intersects the user-graspable portion of the user graspable handle (see Smith’s annotated fig. 1 below)).  

    PNG
    media_image6.png
    512
    987
    media_image6.png
    Greyscale

Regarding claim 23, Smith in view of Conrad teaches the claimed invention as rejected above in claim 22. Additionally, Smith in view of Conrad teaches wherein the elongate axis (B) of the elongate member passes through the user-graspable portion of the user graspable handle (see Smith’s annotated fig. 1 above. The elongate axis of the wand passes through the user-graspable portion of the user graspable handle).
Regarding claim 3, Smith teaches a surface cleaning apparatus (fig. 1) comprising: 
a housing (see Smith’s annotated fig. 1 below) supporting 

    PNG
    media_image1.png
    457
    765
    media_image1.png
    Greyscale

a suction source (fig. 2, motor 16 and fan 18); 
a dirt collection container (fig. 2, dirt container 120); and 
a horizontal cyclonic separation device (fig. 2, cyclonic separation device 8; Fig. 1 illustrates the cyclonic separation device in a horizontal orientation) for separating dirt from an airflow passing through the apparatus (fig. 9b, paragraph 0102), said device having an elongate axis (A) (fig. 2, central axis 21; paragraph 0081) about which dirt-laden air is caused to rotate by the suction source as the dirt-laden air passes through the horizontal cyclonic separation device (fig. 9b, paragraph 0102), 
a user graspable handle (see Smith’s annotated fig. 1 below) coupled to the housing (fig. 1), the user graspable handle having a user-graspable portion extending substantially perpendicular to the elongate axis (A) of the cyclonic separation device (see Smith’s annotated fig. 1 below; the user graspable portion extends substantially perpendicular to the central axis 21 of the cyclonic separation device).

    PNG
    media_image2.png
    509
    808
    media_image2.png
    Greyscale

Additionally, Smith teaches the elongate body is lockable in the compact position and in the extended position. As such, the vacuum cleaner’s length is stable when the elongate body is  in the extended position [0023]. 
Smith does not explicitly teach a floor head; an elongate member having an elongate axis (B), said elongate member connecting the floor head to the housing, said elongate member including a passage for carrying the dirt-laden air from the floor head to the dirt collection container, and wherein the elongate axis (B) of the elongate member passes through the cyclonic separation device.  
a floor head (fig. 2, cleaning head 908); an elongate member (fig. 2, wand 907) having an elongate axis (the wand has an elongate axis), said elongate member connecting the floor head to the housing (fig. 2), said elongate member including a passage for carrying the dirt-laden air from the floor head to the dirt collection container (fig. 2, paragraph 0087).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Conrad to provide a handheld vacuum cleaner, wherein the elongate body is lockable in the extended position, and wherein a wand and floor head are provided to selectively attach to the handheld vacuum cleaner when in the locked extended position. Doing so would increase the utility of Smith by allowing the vacuum cleaner to function as an upright vacuum cleaner. Additionally, including the selectively attachable wand and floor head allows the vacuum to reach tight spaces and locations such as under furniture. 
Smith in view of Conrad teaches a floor head (Smith was modified to include the floor head and wand of Conrad); an elongate member (Smith was modified to include the floor head and wand of Conrad) having an elongate axis (B) (the wand has an elongate axis), said elongate member connecting the floor head to the housing (the wand connects the floor head to the housing), said elongate member including a passage for carrying the dirt-laden air from the floor head to the dirt collection container (the wand includes a passage for carrying dirt-laden air from the floor head to the dirt collection container), and wherein the elongate axis (B) of the elongate member passes through the cyclonic separation device (see Smith’s annotated fig. 1 below. When the wand is attached to the vacuum cleaner, the elongate axis of the elongate member passes through the cyclonic separation device).  

    PNG
    media_image3.png
    512
    956
    media_image3.png
    Greyscale

Regarding claim 5, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the elongate axis (A) of the cyclonic separation device is substantially horizontal while the floor head is on a substantially horizontal surface (See Smith’s annotated fig. 1 below. Smith in view of Conrad teaches a floor head and wand selectively attachable to the vacuum. When the floor head is on a substantially horizontal surface, the central axis 21 of the cyclonic separation device is substantially horizontal.).  

    PNG
    media_image4.png
    467
    759
    media_image4.png
    Greyscale

Regarding claim 6, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein an elongate axis of the dirt collection container is substantially horizontal while the floor head is on a substantially horizontal surface (See Smith’s annotated fig. 1 above. Smith in view of Conrad teaches a floor head and wand selectively attachable to the vacuum. When the floor head is on a substantially horizontal surface, the central axis 21 of the dirt collection container is substantially horizontal.).  
Regarding claim 17, Smith in view of Conrad teaches the claimed invention as rejected above in claim 6. Additionally, Smith in view of Conrad teaches wherein an elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are coaxial (Smith fig. 2, an elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are coaxial).  
Regarding claim 7, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein an elongate axis of the dirt collection container and the elongate axis (A) of the cyclonic separation device are parallel with each other (Smith fig. 2, an elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are parallel with each other).  
Regarding claim 8, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the housing includes or is connected to the user graspable handle for holding the apparatus (Smith fig. 1, the housing includes or is connected to the user graspable handle for holding the apparatus).  
Regarding claim 10, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the elongate member is disconnectable from the housing (Smith in view of Conrad teaches a wand and floor head selectively attachable to the vacuum cleaner. Therefore, Smith in view of Conrad teaches wherein the elongate member is disconnectable from the housing).  
Regarding claim 11, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the housing is operable as a handheld surface cleaning apparatus when the elongate member and the floor head are disconnected therefrom (Smith in view of Conrad teaches a wand and floor head selectively attachable to the vacuum cleaner. When the wand and floor head are not attached, the vacuum is operable as a handheld surface cleaning apparatus as taught by Smith).  
Regarding claim 12, Smith in view of Conrad teaches the claimed invention as rejected above in claim 11. Smith in view of Conrad does not explicitly teach wherein a tool may be connected to the housing in place of the elongate member.  
However, Conrad additionally teaches the inlet end of the handheld vacuum can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand and a surface cleaning head [0087]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith in view of Conrad to incorporate the additional teachings of Conrad to provide a vacuum cleaner, wherein a tool may be connected to the housing in place of the elongate member. Doing so would further increase the utility of the invention. 
Regarding claim 13, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the elongate axis (A) of the cyclonic separation device and the elongate axis (B) of the elongate member are perpendicular or substantially perpendicular to each other (see Smith’s annotated fig. 1 below. Smith was modified to include a selectively attachable wand and floor head. When attached, the central axis of the cyclonic separation device and the elongate axis of the wand are substantially perpendicular to each other).  

    PNG
    media_image5.png
    467
    873
    media_image5.png
    Greyscale

Regarding claim 16, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are substantially coaxial (Smith fig. 2, the elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are coaxial).  
Regarding claim 18, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein an elongate axis of the dirt collection container is substantially horizontal while the floor head is on a substantially horizontal surface (See Smith’s annotated fig. 1 below. Smith in view of Conrad teaches a floor head and wand selectively attachable to the vacuum. When the floor head is on a substantially horizontal surface, the central axis 21 of the dirt collection container is substantially horizontal.), and, wherein an elongate axis of the dirt collection container and the elongate axis (A) of the horizontal cyclonic separation device are parallel with each other (Smith fig. 2, an elongate axis of the dirt collection container and the elongate axis of the horizontal cyclonic separation device are parallel with each other).  

    PNG
    media_image4.png
    467
    759
    media_image4.png
    Greyscale

Regarding claim 19, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the elongate axis (B) of the elongate member extends along the passage from the floor head to the housing (Smith was modified to include a selectively attachable wand and floor head. When attached, the elongate axis of the wand extends along the passage from the floor head to the housing (see Smith’s annotated fig. 1 below)), wherein the elongate axis (B) intersects or substantially intersects the user-graspable portion of the user graspable handle(the elongate axis of the wand intersects the user-graspable portion of the user graspable handle (see Smith’s annotated fig. 1 below)).  

    PNG
    media_image6.png
    512
    987
    media_image6.png
    Greyscale

  Regarding claim 20, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Additionally, Smith in view of Conrad teaches wherein the elongate axis (B) of the elongate member passes through the user-graspable portion of the user graspable handle (See Smith’s annotated fig. 1 below. Smith in view of Conrad teaches a selectively attachable wand and floor head. When attached, the elongate axis of the elongate member passes through the user-graspable portion of the user graspable handle).  

    PNG
    media_image6.png
    512
    987
    media_image6.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130091656) in view of Conrad (US PGPUB 20140237759) as applied to claim 3 above, and further in view of Stickney et al. (US PGPUB 20120079671), hereinafter Stickney.
Regarding claim 9, Smith in view of Conrad teaches the claimed invention as rejected above in claim 3. Smith in view of Conrad does not explicitly teach wherein the elongate member is disconnectable from the floor head.  
However, Smith in view of Conrad teaches a selectively attachable wand and floor head. Additionally, Conrad further teaches the inlet end can be used to directly clean a surface or the inlet end can be connected to the downstream end of any suitable hose or tool, including, for example, a wand that is connected to a surface cleaning head [0087]. Additionally, Conrad teaches the connector 906 may be any suitable connector that is operable to connect to, and 
Stickney teaches a vacuum cleaner of the stick-vac type. Additionally, Stickney teaches a handheld cleaner 3, an elongate wand 5, and a cleaner head 7 which forms part of a floor tool 19 (fig. 1). Stickney also teaches the wand 5 is detachable from the handheld cleaner 3 by means of a catch 23 and the wand 5 is detachable from the floor tool 19 by means of a catch 21 [0033]. 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in view of Conrad to incorporate the teachings of Stickney in order to provide wherein the elongate member is disconnectable from the floor head. Doing so would allow the operator to operate the vacuum with just a wand attachment. This would increase the utility of the apparatus and allow the operator to reach tight places. 
Response to Arguments
6. Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 
Applicant argues Conrad fails to disclose 1) a horizontal dirt collection container or 2) a user graspable handle extending substantially perpendicular to the horizontal dirt collection chamber axis as amended (page 6 of the applicant’s remarks). The examiner respectfully disagrees. Conrad was not relied upon to teach the amended claim language. Rather, Smith was relied upon to teach the amended claim language. See the above rejection for more details. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723